Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
The Information Disclosure Statement (IDS) filed 18 December 2020 has been entered. Applicant’s amendment of the claims filed 18 December 2020 has been entered. Applicant’s remarks filed 18 December 2020 are acknowledged. 
Claims 2, 4, 29-33 and 35-43 are cancelled. Claims 1, 3, 5-28 and 34 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Kelly B. McClellan on 10 March 2021.

Please amend the claims as the following:
11.	The immunoconjugate of claim 1, wherein the first or the second antigen binding moiety is a Fab molecule, and wherein in the constant domain CL the amino acid at position 124 is substituted independently by lysine (K), arginine (R) or histidine (H) (numbering according to Kabat) and the amino acid at position 123 is substituted independently by lysine (K), arginine (R) or histidine (H) (numbering according to Kabat), and in the constant domain CH1 the amino acid at position 147 is substituted 

12.	The immunoconjugate of claim 1, wherein the first antigen binding moiety is a Fab molecule, wherein the variable domains VL and VH of the Fab light chain and the Fab heavy chain are replaced by each other, and the second antigen binding moiety is a Fab molecule, wherein in the constant domain CL the amino acid at position 124 is substituted by lysine (K) (numbering according to Kabat) and the amino acid at position 123 is substituted independently by lysine (K) or arginine (R) (numbering according to Kabat), and in the constant domain CH1 the amino acid at position 147 is substituted by glutamic acid (E) (numbering according to Kabat EU index) and the amino acid at position 213 is substituted by glutamic acid (E) (numbering according to Kabat EU index).

21.	The immunoconjugate of claim 20, wherein the mutant IL-2 polypeptide is fused to the subunit of the Fc domain by a linker peptide, and wherein the linker peptide comprises the amino acid sequence of SEQ ID NO: 24.

22.	The immunoconjugate of claim 13, wherein the first antigen binding moiety is a Fab molecule and is fused at the C-terminus of the Fab heavy chain to the N-terminus of one of the subunits of the Fc domain, and the second antigen binding moiety is a Fab molecule and is fused at the C-terminus of the Fab heavy chain to the N-terminus of the other one of the subunits of the Fc domain.

28.	The immunoconjugate of claim 9, wherein the first and the second antigen binding moiety are Fab molecules, wherein the variable domains VL and VH or the constant domains CL and CH1 in one of the Fab molecules are replaced by each other, and wherein the mutant IL-2 polypeptide and the bispecific antigen binding molecule are joined by a linker sequence.

Reasons for Allowance
The instant claims are novel and nonobvious because the claimed immunoconjugate between the mutant IL-2 polypeptide and the bispecific antigen binding molecule that binds to PD-1 and Tim-3 is not taught or suggested in the prior art. Further, the specification has demonstrated in vitro experimental results showing that the immunoconjugate has superior efficacy in stimulating immune cells. The amendment to the claims was made to clarify the claimed invention. Applicant’s 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 12, 2021